oo Oo YN DH nH F&F WY NHN —

wo NO NYO NY NY NBO NO NO NO F&F F- Fe |= FOO ESOS
oN NWN ON fk Ww NY —- F&F OO NIN DH nH Fk WY NY —|§ S&S

 

 

AARON D. FORD
Attorney General

DOUGLAS R. RANDS, Bar No. 3572
Senior Deputy Attorney General

State of Nevada

Public Safety Division

100 N. Carson Street

Carson City, NV 89701-4717

Tel: 775-684-1150

Email: drands@ag.nv.gov

Attorneys for Defendant

Davis Brinkerhoff, Aaron Enbody,
Richard Payne, Lisa Walsh

and Harold Wickham

 

 

VAT, RECEIVED
——___ ENTERED ___ SERVED ON

BY:

COUNSEL/PARTIES OF RECORD

JUN 27 20%

 

CLERK US D:STRICT COURT
DISTRICT OF NEVADA

 

 

DEPUTY

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

MICHAEL J. KALIS,
Plaintiff,

V.

WICKMAN, e¢ al.,

Defendants.

Case No. 3:17-cv-00554-MMD-WGC

ORDER GRANTING

JOINT STIPULATION TO EXTEND TIME
TO FILE RESPONSE TO MOTION FOR

LEAVE TO FILE AMENDED COMPLAINT

Plaintiff, Michael J. Kalis, by and through counsel, Chad A. Bowers, Esq. anc. E. Brent Bryson,

Esq. and Defendants Davis Brinkerhoff, Aaron Enbody, Richard Payne, Lisa Walsh and Harold Wickham,
by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Douglas R. Rands,

Senior Deputy Attorney General, hereby stipulate and agree that the time for Defendants to file a response

to Plaintiff's Motion for Leave to File Amended Complaint, ECF No. 30, shall be extended one week,

until July 3, 2019.
///
///
///
///
///
///

 
 

co Oo NY DBD HD F&F WY NO =

NH NY HN NH KN NO NK NR RO me lm let
ao NI NH wD & WO NY —|§ FS 6 OB IT HD HH & WY NO —& CO

 

 

 

 

The purpose of the Stipulation is to allow the parties additional time to discuss the Amended
Complaint, and possibly arrive at a place where there can be a stipulation to amend. D.e to the respective
calendars of counsel, it has not been possible to arrive at an agreement prior to the original due date of
June 27, 2019. Therefore, the parties stipulate and request an additional 7 days until the response is due.

DATED this 26" day of June, 2019.
AARON D. FORD

ae
By:

DOUGLAS R. RANDS, Bar No. 3572
Senior Deputy Attorney General

Attorneys for Defendants

/s/ Chad A. Bowers

Chad A. Bowers, Esq.

Chad A. Bowers, Ltd.

3202 West Charleston Blvd.
Las Vegas, NV 89102

E. Brent Bryson, Esq.

E. Brent Bryson, Ltd.

7730 W. Sahara Ave, Suite 109
Las Vegas, NV 89117

Attorneys for Plaintiff

IT IS SO ORDERED

Wt Ad, Coll

U.S. MAGISTRATE JUDGE
DATED £/27/2019

 

 
